11-2495
Clover v. Gobindram


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure
32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document filed with
this court, a party must cite either the Federal Appendix or an electronic database (with the
notation “summary order”). A party citing a summary order must serve a copy of it on any
party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the 3rd day of October, two thousand twelve.

PRESENT:
            PIERRE N. LEVAL,
            JOSÉ A. CABRANES,
            ROBERT A. KATZMANN,
                  Circuit Judges.
__________________________________________

CHRISTINE CLOVER and STEPHANIE CORTES, on behalf of
themselves and other similarly situated current and
former employees of defendants,

                      Plaintiffs-Appellees.

                               v.                                 No. 11-2495-cv

KAILASH GOBINDRAM, JACQUELINE MELSON,

                      Defendants-Appellants,

Shiva Realty of Mulberry, Inc., Shiva Donuts of Maiden
Lane, Inc., Shiva Realty of Fulton, Inc., Gobindram
D/D Irrevocable Family Trust, Ashwin Gobindram,

            Defendants.
__________________________________________
FOR APPELLANTS:                         Kailash Gobindram, Jacqueline Melson, pro se, Amityville,
                                        NY.

FOR APPELLEES:                          Bruce E. Menken, Beranbaum Menken LLP, New York, NY.


     Appeal from a judgment of the United States District Court for the Southern District of
New York (Robert P. Patterson, Jr., Judge.).

    UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the May 25, 2011 judgment of the District Court be AFFIRMED.

        Appellants Kailash Gobindram and Jacqueline Melson, proceeding pro se, appeal from a May
25, 2011 judgment of the District Court granting the plaintiffs’ motion for attorney’s fees pursuant
to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b), and the New York Labor Law, N.Y.
Labor Law § 663(1). We assume the parties’ familiarity with the underlying facts, the procedural
history of the case, and the issues on appeal.

        We review the District Court’s award of attorney’s fees for abuse of discretion. McDaniel v.
County of Schenectady, 595 F.3d 411, 416 (2d Cir. 2010); see also Sims v. Blot, 534 F.3d 117, 132 (2d Cir.
2008) (explaining that the term of art “abuse of discretion” includes errors of law). “[A]buse of
discretion—already one of the most deferential standards of review—takes on special significance
when reviewing fee decisions because the district court, which is intimately familiar with the nuances
of the case, is in a far better position to make [such] decisions than is an appellate court, which must
work from a cold record.” McDaniel, 595 F.3d at 416 (alterations in original and internal quotation
marks omitted).

        We have carefully reviewed the District Court’s opinion and order and the record on appeal,
and determine that the Court did not abuse its discretion in granting the plaintiffs’ motion for
attorney’s fees and awarding $33,035 in fees and costs against the defendants.1




        1
          Melson argues on appeal that she was not an officer, director, or shareholder of the
corporate defendants in this case, and that therefore she should not be liable for attorneys fees.
Melson’s argument fails in light of her written agreement to the settlement. By signing the
settlement documents, she entered into a contract to become liable to the plaintiffs, jointly and
severally with the other defendants, for both the awards to the plaintiffs themselves and for
reasonable attorneys fees to the plaintiffs’ attorneys—whether or not she was originally a proper
party to the litigation. See Yonkers Fur Dressing Co. v. Royal Ins. Co., 247 N.Y. 435, 444, 160 N.E. 778,
781 (1928) (“A contract of settlement, if valid in itself, is final and is to be sustained by the court
without regard to the validity of the original claim.”). We therefore do not consider, much less
decide, whether Melson was in fact a proper party prior to signing the settlement agreement.

                                                    2
        The judgment of the District Court is hereby AFFIRMED. Additionally, Melson’s motion
for leave to file a supplemental appendix is hereby DENIED, as the documents that she seeks to
include in the appendix are not part of the record, see Fed. R. App. P. 30(a)(1), and, in any event, are
not relevant to our decision.


                                                FOR THE COURT:
                                                Catherine O’Hagan Wolfe, Clerk




                                                   3